Citation Nr: 1453694	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-24 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

FINDINGS OF FACT

1.  Torn cartilage of the right knee was noted on the November 1982 medical examination report at the time of the Veteran's entrance into active service.

2.  Clear and unmistakable evidence shows that the Veteran's degenerative joint disease of the right knee was not aggravated by his service and any increase in the disability was due to the natural progression of the disease.

CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in August 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran with examinations in April 2011 and July 2012.  The VA examinations provided were adequate in that they recorded the reported medical history, reported accurate findings, and provided opinions with rationales.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In summary, no further notice or assistance is required.  

II.  Merits of Claim

This appeal arises from the June 2011 rating decision in which service connection was denied for degenerative joint disease of the right knee.  The Veteran contends this injury is related to his active service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304. 

On the Veteran's November 1982 Report of Medical History, the Veteran indicated he had a history of swollen or painful joints and indicated he had torn cartilage in his right knee in 1980, which was drained and effused.  Notably, on the November 1982 Medical Examination for purpose of enlistment, the examiner also noted torn cartilage in the Veteran's right knee prior to entrance into service.  Because the Veteran's degenerative joint disease of the right knee was recorded on his entrance examination report, the condition is considered to pre-exist service and the presumption of soundness does not apply.  38 U.S.C.A. §§ 1112, 1132.  Instead, the Board must consider whether the pre-existing condition was aggravated during service. 38 U.S.C.A. § 1153.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b). 

In Wagner v. Principi, 370 F.3d 1089, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained the difference between claims for disorders which were incurred in active service as opposed to conditions which were aggravated by active service. The Federal Circuit explained as follows: 

"If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the veteran to establish aggravation. If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease.""[citations omitted].  Id. at 1096. 

An "increase in disability" during service requires that the underlying preexisting condition increase in disability, as opposed to the symptoms of the condition or flare-ups of the condition.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002) (holding "that evidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.A. § 1153 unless the underlying condition is worsened"); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991 (holding "that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to the symptoms, is worsened"). 

In the instant case, the Veteran's in-service medical treatment records report the Veteran's complaints of pain in the right knee in November 1983.  Further, in December 1983, the Veteran reported "hyperextending or twisting" his right knee while marching.  The records indicate the injury was a partial MCL cruciate tear.  

A year later, an in-service medical treatment record dated November 1984 indicated the Veteran reported running in his boots which caused his right knee to be swollen and very painful.  The record further indicated the Veteran can run only 1 mile, limits his jumping and cannot squat or kneel at that time.   

Moreover, in January 1985, the Veteran was seen at the Medical Board on the Orthopedic Service at the U.S. Naval Hospital in Okinawa, Japan with a diagnosis of multidirectional ligamentous instability of the right knee.  The report indicates the Veteran sustained a severe hyperextension injury to his right knee while in high school, prior to enlistment.  While on active duty, he has sustained at least three additional significant injuries to his right knee, each of these are described as a twisting injury requiring several weeks for resolution of pain and swelling.  The orthopedic examination shows the Veteran walks with a normal gait but cannot perform fully duty due to the ligamentous instability of the right knee preventing him from running, jumping or working in a stooping or kneeling position.

Because the evidence of record, including in-service treatment records and an orthopedic Medical Board opinion, indicate the Veteran was treated for exacerbations of his right degenerative joint disease while in-service, the Veteran has met his burden of proving an increase in severity or aggravation of his pre-existing right knee condition.  However, the Board can rebut the presumption of aggravation by clear and unmistakable evidence establishing that the increase in the disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(b).

The Veteran has been diagnosed with degenerative joint disease of the right knee. In April 2011, a VA examiner indicated the Veteran's military service resulted in a temporary exacerbation of the pre-existing right knee condition but that the degenerative joint disease in the right knee is not the result of military service.  The examiner reiterated the finding that the Veteran's ligament and meniscal pathology was present prior to military service.  As previously indicated, a temporary flare-up or exacerbation is not considered aggravation in service unless the symptoms have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297.  The Board notes no mention of worsening by the examiner in the report.

A second VA examination was performed in July 2012.  There, a VA examiner noted the Veteran had "a few episodes of temporary exacerbation of the right knee with swelling during active military service which did not result in permanent aggravation beyond normal progression of the residuals of the injury which occurred prior to service." The examiner explained that degenerative arthritis of the right knee has as a major risk factor a prior history of injury such as his pre-existing meniscal tear and that medical literature supports this fact.  This opinion is consistent with the April 2011 examiner's opinion that the Veteran's right knee exacerbation was temporary, no permanent aggravation was experienced in service and that the Veteran's right knee arthritis is within the normal progression of his pre-existing injury.  

The Board gives great weight to the July 2012 examiner's opinion finding no permanent aggravation beyond the normal progression of the injury as well as the April 2011 opinion which characterizes the Veteran's right knee treatment as "temporary exacerbation of the pre-existing right knee condition."  These opinions satisfy the requirement for clear and unmistakable evidence in order to rebut the presumption of aggravation and therefore, no aggravation of the injury while on active duty is found. Absent a finding that there is service-connected aggravation of the Veteran's pre-existing right knee disability, the Veteran has failed to establish the presence of an "in-service incurrence or aggravation" to support his claim of entitlement to service connection. Gilbert (Daniel R.) v. Shinseki, 26 Vet.App. 48 (2012) (per curiam) (The presumption of soundness relates to the "in-service incurrence or aggravation" element necessary to establish service connection).

For the reasons stated above, the Board finds that entitlement to service connection for a right knee disability is denied. There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for degenerative joint disease of the right knee is denied.


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


